DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of November 3, 2020.  The rejections are stated below.  Claims 1, 3-8, 10-11, 13-18, and 20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




5.	Analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follows:
Eligibility Analysis, Step 1
6.	Regarding independent claims 1 and 11, the claims are each directed to one of the four statutory categories of invention.  Specifically, claim 1 is directed to a machine, and claim 11 is directed to a method.  The analysis proceeds to Step 2.
Eligibility Analysis, Step 2A Prong One
7.	Prong one consists of determining if the claims recite a judicial exception, which includes abstract ideas, laws of nature, and natural phenomenon.  Groupings of abstract ideas may include mathematical concepts, mental processes, and certain methods of organizing human activity.  Here, representative independent claim 1 recites limitations relating to collaborative system permitting share and follow capabilities, and more specifically:
1. (Currently Amended) A collaborative system permitting share and follow capabilities and configured to selectively enable the sharing of application results, said collaborative system comprising:

one or more processors configured to execute computer program modules, said computer program modules comprising:

at least one application providing results, said application receiving input from a sharing user being authorized to access said at least one application according to a first authorization, and providing said results based on said input; and

a collaborative functionality control engine which makes a permissioning determination to selectively permission access by a following user and at least another following user to said input, said results and functionality of said at least one application;

wherein

said collaborative functionality control engine makes a permissioning determination to grant said following user and said at least another following user access to each of said input, said results and said functionality of said at least one application in response to each of (a) one or more characteristics selectively determined by only said following user and said at least another wherein said collaborative functionality control engine makes a permissioning determination to grant said following user and said at least another following user access to each of said input, said results and said functionality of said at least one application in response to each of one of one or more characteristics selectively determined by only said following user and said at least another following user and that match shareable criteria as defined by only said sharing user and (b) said following user and said at least another following user being authorized to access said at least one application according to a second authorization and a third authorization, respectively, that is different than said first authorization, said matching and input into and recognition by said at least one application of said second authorization and said third authorization enabling said following user and said at least another following user to obtain said access to each of (i) said input, (ii) said results and (iii) said functionality of said application to permit said at least one following user to modify said input from said sharing user to provide modified input from said at least one following user for dissemination among said sharing user and said at least another following user having, prior to said application implementing said modified input to obtain a corresponding result, and 
said permissioning determination to grant access to said following user and said at least another following user is contingent on each of said following user and said at least another following user having fa) individually and selectively determined said one or more characteristics that match said shareable criteria as defined by only said sharing user, and (h) been individually authorized according to said second authorization and said third authorization, respectively, to access said at least one application, whereby said second authorization and said third authorization are, respectively, self-obtained by said following user and said at least another following user such that said second authorization and said third authorization are not received from or issued by said sharing user.



As such, the claims recite an abstract idea under prong one.  The analysis proceeds to Step 2A Prong Two.
Eligibility Analysis, Step 2A Prong Two
9.	Prong two consists of determining whether the claim recites additional elements that integrate the judicial exception into a practical application.  
10.	Independent claim 1 recites the following additional elements: 
	“one or more processors configured to execute computer program modules, at least one application, collaborative functionality control engine”.  The one or more processors configured to execute computer program modules, at least one application, collaborative functionality control engine are recited at a high level of generality. These generic limitations are no more than mere 
11.	The additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  They do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claims are directed to the abstract idea.  The analysis proceeds to Step 2B.
Eligibility Analysis, Step 2B
12.	Step 2B consists of determining whether the claim provides an inventive concept by considering whether the additional elements go beyond what is well-understood, routine, and conventional activity.
13.	The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

14.	In the case of the instant claims, the generic application of the computing devices similarly does not make the invention patent-eligible.  Note that the disclosure recites general computer products which are suitable to perform the claimed method (see para. 0022, 0049-0061). Moreover, the specification does not contribute any technically-specific computer algorithm or code, but rather merely states that the claimed steps may be performed by the generic modules with the expectation that one of ordinary skill in the art would be capable of implementation without further instruction. The use of computing devices in this manner is merely what computers do, ie. receiving, processing, and storing data, and automating mental tasks, and does not change the analysis.  
15.	Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer components are recited at a high level of generality and are recited as performing generic computer functions 
16.	As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
17.	Independent claim 11 recite substantially similar limitations as representative independent claim 1 and is rejected accordingly.  


18.	Claims 3-8 and 10 further define the abstract idea.  The claims are drawn to generic limitations which are no more than mere instructions to apply the exception using a generic computer component and amounts to generally linking the use of the Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Response to Amendment/Arguments
19.	Applicant’s arguments filed 1/24/2020 concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  

Claim Interpretation
20.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

21.	Claim 1 is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “engine” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “engine” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “engine” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “engine” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “engine” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
Claim limitations in this application that use the word “means” engine”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “engine”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “component,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a collaborative functionality control engine which makes a permissioning determination,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0022 of Applicant’s specification discloses: According to a preferred 
embodiment, Collaborative Functionality Control Engine (CFCE) 100 and collaborative functionality 400 reside on a single cloud based server 300 although it is also possible for 
 [0036] In any event, collaborative functionality 400 may be accessed through 
the internet or any other private or public network by one or more clients 610.   Each of clients 610a, 610b .  . . 610n may be personal computers, laptops, handheld computing devices such as smartphones or tablets or any other device capable of providing the required connectivity and display.  Clients 610 interact with collaborative functionality 400 such that data may be communicated between them and such that collaborative functionality 400 may process collaboration related requests made by Clients 610. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claims 3-8 and 10 stand rejected based on dependence to claim 1.






Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




23.	Claims 1, 3-7, 10-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. [US Pub No. 2002/0194502 A1] in view of 
and Rathod [US Pub No. 2011/0231489 A1].

24.	Regarding claims 1 and 11, Sheth discloses a collaborative system permitting share and follow capabilities and configured to selectively enable the sharing of application results, said collaborative system
comprising:
one or more processors configured to execute computer program modules, the said program modules comprising:
at least one application providing results, said application receiving input from a  sharing user being authorized to access said at least one application according to a first authorization, and providing said results based on said input (user granting or assigning access 0396); and
a collaborative functionality control engine which makes a permissioning determination selectively permission access to said results to a following user and at least another following user to said input, said results and functionality of said at least one application (access privileges 0396);
Sheth does not disclose however Rathod teaches wherein said collaborative functionality control engine makes a permissioning determination to grant said following user and said at least another following user access to each of said input, said results and said functionality of said at least one application in response to each of one of one or more characteristics selectively determined by only said following user and said at least another following user and that match shareable criteria as defined by only said sharing user and (b) said following user and said at least another following user being authorized to access said at least one application according to a second authorization 
providing or presenting or publishing the content item into one or more communication channels of the network and/or controlling which of the other users are permitted to communicate content to the user and/or to access content and/or one or more types of content of the user via the network based on the input;
making the content item accessible to one or more connections and/or set of users and/or determined users and/or subscribers via the communication channel, where accessibility to the one or more connections and/or set of users and/or 
responsive to receiving a selection and sharing and publication setting to be associated with the content item from locking the content item from being published a communication channel accessible to one or more connections, exclude the content item from the communication channel accessible to the one or more connections, Rathod claim 1).
Sheth does not disclose however Rathod teaches said permissioning determination to grant access to said following user and said at least another following user is contingent on each of said following user and said at least another following user having fa) individually and selectively determined said one or more characteristics that match said shareable criteria as defined by only said sharing user, and (h) been individually authorized according to said second authorization and said third authorization, respectively, to access said at least one application, whereby said second authorization and said third authorization are, respectively, self-obtained by said following user and said at least another following user such that said second authorization and said third authorization are not received from or issued by said sharing user (Rathod claim 1).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sheth to include the teachings of Rathod.  The rationale to combine the teachings would be peer to peer distributed universal knowledge management framework for information and knowledge transmission, communication and enhanced searching including human knowledge searching, human mediated information searching, universal desktop searching, 

25.	Regarding claims 3 and 13, Sheth in view of Rathod disclose wherein said at least one application comprises a financial instrument analysis tool (financial monitor 0050 Sheth).

26.	Regarding claims 4 and 14, Sheth in view of Rathod disclose wherein said at least one application comprises a stock analysis and trading platform (Sheth 0050).

27.	Regarding claims 5 and 15, Sheth in view of Rathod disclose further comprising an administrative control module accessed by an administrator via an administrative client, said administrative control module receiving instructions from said administrator which are implemented as one or more rules associated with selective permissioning (Sheth 0102).

28.	Regarding claims 6 and 16, Sheth in view of Rathod disclose wherein said at least one application is a financial instrument analysis tool and said results is a trading setup (Sheth 0050).

claims 7 and 17, Sheth in view of Rathod disclose wherein said trading setup comprises a stock trading setup (Sheth 0050).

30.	Regarding claims 10 and 20, Sheth in view of Rathod disclose wherein each of said following users is selected by said sharing user (Sheth 0396).

Claim Rejections - 35 USC § 103
31.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




32.	Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheth et al. [US Pub No. 2002/0194502 A1] in view of 
Rathod [US Pub No. 2011/0231489 A1], and Li [US Pub No. 2016/0086218 A1].

33.	Regarding claims 8 and 18, Sheth does not disclose however Li teaches wherein said at least one application comprises a community message board (message board 0111).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sheth to include the teachings of Li.  The rationale to combine the teachings to meet user demand for automation and machine intelligence with sharing data (Li 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692